Citation Nr: 0824649	
Decision Date: 07/23/08    Archive Date: 07/30/08

DOCKET NO.  06-25 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the reduction of the veteran's Department of Veterans 
Affairs (VA) improved pension benefits based on the receipt 
of Social Security Administration (SSA) benefits was proper.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran served on active duty from August 1966 to June 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision of the VA St. Paul, 
Minnesota Pension Maintenance Center.  The case was certified 
to the Board by the Denver, Colorado, VA Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran was awarded VA improved pension benefits as 
of January 1, 2004; his rate of pension was based on his 
report of no income. 

2.  The veteran was receiving SSA benefits from January 1, 
2004; SSA benefits were part of his countable income.


CONCLUSION OF LAW

The RO properly reduced the veteran's improved pension 
benefits based on his receipt of SSA income as of January 1, 
2004.  38 U.S.C.A. §§ 101, 1503, 1521, 1541, 5110 (West 2002 
& Supp, 2008); 38 C.F.R. §§ 3.21, 3.23, 3.271, 3.272, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  During the drafting of the VCAA, Congress 
observed that it is important to balance the duty to assist 
against the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim.  Where the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).  In 
this case, the veteran's claim lacks legal merit; hence, the 
duties to notify and assist imposed by the VCAA are 
inapplicable in this appeal.

In December 2003, the veteran applied for VA pension 
benefits.  In his application, he reported that he had no 
income.  He indicated that he had not claimed and was not 
receiving benefits from the SSA, but would apply.  

In a January 2004 rating decision, the RO determined that the 
veteran as entitled to VA pension benefits.  In a January 
2004 letter, the veteran was notified of the award of 
improved pension benefits.  He was informed that his rate of 
pension was $824 per month based on his report of having no 
income.  His award commenced January 1, 2004.  Enclosed with 
the notification letter was a VA Form 21-8768 which advised 
him that he was obligated to provide prompt notice of any 
change in income or net worth or dependency status and that a 
failure to provide such would result in the creation of an 
overpayment which would be subject to recovery.  It further 
stated that when reporting income, the total amount and 
source of all income received should be reported

Thereafter, information from SSA was received which showed 
that the veteran had been awarded benefits from SSA.  The 
date of initial entitlement was December 2002.  The rates of 
payment from December 2002 were listed.  As of January 1, 
2004, when the veteran's pension benefits began, he was 
receiving SSA benefits at the rate of $726 per month, this 
amount was increased to $746 as of December 1, 2004.  

The amount of pension actually received is the difference 
between the recipient's countable income and the maximum 
annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the veteran's annual 
family countable income from the maximum annual pension rate 
applicable to the veteran's circumstances.  The maximum 
annual pension rate (MAPR) is adjusted from year to year.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

The Secretary shall deny or discontinue the payment of a 
veteran's pension based upon consideration of the annual 
income of the veteran, his spouse, and children.  In 
determining the veteran's countable annual family income for 
purposes of improved pension benefits, payments of any kind 
from any source shall be counted as income during the twelve-
month annualization period in which received, unless 
specifically excluded.  38 U.S.C.A. § 1522; 38 C.F.R. §§ 
3.271, 3.272.  Because SSA disability benefits are not 
specifically excluded, they are included as countable income 
for the year in which they are received.  See 38 U.S.C.A. §§ 
1503, 1521; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273.

Since SSA benefits are not excluded from income, they are 
part of the veteran's countable income.  The RO properly 
reduced the veteran's income effective January 1, 2004.  
Specifically, as of that date, he had income of $726 per 
month; as of December 1, 2004, he had income of $746 per 
month.  Therefore, the RO retroactively reduced the veteran's 
income by those amounts.  His rate of pension was reduced to 
$98 per month as of January 1, 2004 ($824-$726); and the rate 
was reduced to $100 as of December 1, 2004 ($846-$746).  

In sum, because of the disability benefits by SSA to the 
veteran, effective January 1, 2004, the veteran received VA 
benefit payments in excess of the amount to which he was 
entitled.  Therefore, the RO properly reduced the veteran's 
improved pension benefits to reflect his receipt of SSA 
benefits, which were part of his annual countable income.


ORDER

The reduction of the veteran's improved pension benefits 
based on the receipt of SSA benefits was proper, and the 
appeal is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


